Exhibit 10.5

 

SECURITY AGREEMENT

(MTRI)

 

THIS SECURITY AGREEMENT (MTRI) (“Agreement”) is made and entered into as of
March 28, 2003 by and between MTR GAMING GROUP, INC., a Delaware corporation,
party of the first part (hereinafter collectively referred to as “Debtor”) and
WELLS FARGO BANK, National Association, as administrative and collateral agent
for the Lenders, the Swingline Lender and the L/C Issuer (all of which are
defined in the Credit Agreement referred to below), party of the second part
(hereinafter referred to, in such capacity, as “Secured Party”).

 

R_E_C_I_T_A_L_S:

 

A.                                   Reference is made to that certain Third
Amended and Restated Credit Agreement (as it may be hereafter renewed, extended,
amended, restated or otherwise modified, the “Credit Agreement”) executed
concurrently, or substantially concurrent, herewith by and among Debtor,
MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY GAMING OF LAS
VEGAS, INC., a Nevada corporation, SPEAKEASY GAMING OF RENO, INC., a Nevada
corporation, PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation and RACING
ACQUISITION, INC., an Ohio corporation (collectively, “Borrowers”), as
borrowers, the Lenders therein named (each, together with their respective
successors and assigns, individually being referred to herein as a “Lender” and
collectively as the “Lenders”), the Swingline Lender therein named (referred to
herein, together with its successors and assigns, as the “Swingline Lender”),
the L/C Issuer therein named (referred to herein, together with its successors
and assigns, as the “L/C Issuer”), and Agent Bank.  Agent Bank, the Lenders, the
Swingline Lender and the L/C Issuer are collectively referred to herein as the
“Banks”.

 

B.                                     In this Agreement all capitalized words
and terms not otherwise defined herein shall have the respective meanings and be
construed herein as provided in Section 1.01 of the Credit Agreement and any
reference to a provision of the Credit Agreement shall be deemed to incorporate
that provision as a part hereof in the same manner and with the same effect as
if the same were fully set forth herein.

 

C.                                     Pursuant to the Credit Agreement, and
subject to the terms and conditions specified therein, the Banks have agreed,
among other things, to provide the Bank Facilities to Borrowers.

 

D.                                    The provisions of Section 1.02 of the
Credit Agreement shall be applied to this Agreement in the same manner as
applied therein to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

E.                                      As a condition of their entry into the
Credit Agreement, and their commitment to provide the Bank Facilities for the
benefit of Borrowers (subject to the terms of the Credit Agreement and the other
Loan Documents), the Banks have required, among other things, that Debtor grant
the security interests, and undertake the obligations, contemplated by this
Agreement.

 

NOW, THEREFORE, in order to induce the Banks to enter into the Credit Agreement,
and to provide the Bank Facilities, and for other good and valuable
consideration, the receipt and adequacy of which hereby is acknowledged, Debtor
and Secured Party hereby agree as follows:

 

ARTICLE I

SECURITY INTEREST AND COLLATERAL

 

Section 1.01.                             Creation of Security Interest.

 

(a)                                  For valuable consideration, Debtor hereby
assigns, pledges and grants to Secured Party a continuing security interest in,
and lien upon, all presently existing and hereafter acquired Collateral (as
defined below), as security for the timely payment and performance of each and
every Secured Obligation (as also defined below).  This Agreement is a
continuing and irrevocable agreement and all the rights, powers, privileges and
remedies hereunder shall apply to any and all Secured Obligations, including
those arising under successive transactions which shall either continue the
Secured Obligations, increase or decrease them, or from time to time create new
Secured Obligations after any prior Secured Obligations have been satisfied, and
notwithstanding the bankruptcy of any Borrowers or any other Person or any other
event or proceeding affecting any Person.

 

(b)                                 The security interest which is granted
hereunder is subject to the following:

 

(i)                                     The right of Debtor to sell or otherwise
dispose of Collateral (as defined below) in the ordinary course of business,
free and clear of the lien hereof, provided, and to the extent, that such sale
or other disposition is permitted under the terms of the Credit Agreement; and

 

(ii)                                  As to the fixtures and equipment covered
hereby, the leases and/or purchase money security interests pursuant to which
Debtor has acquired an interest in such fixtures and equipment provided, and to
the extent, that such leases and/or purchase money security interests are
permitted under the terms of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 1.02.                             Description of Collateral.  All
references herein to the “Collateral” shall be to all right, title and interest
of Debtor, whether now owned or existing, or hereafter acquired or arising, in,
to and under any of the following:

 

(a)                                  All present and future: (i) accounts;
(ii) chattel paper; (iii) commercial tort claims; (iv) deposit accounts;
(v) documents; (vi) equipment, inventory and other goods of any kind or nature;
(vii) instruments; (viii) investment property; (ix) letter of credit rights;
(x) money; (xi) general intangibles; and (xii) proceeds of any of the foregoing;
all as defined by Article 9 of the Commercial Code;

 

(b)                                 All present and future chattels, furniture,
furnishings, equipment and fixtures, all of every kind and nature, and other
tangible personal property in which Debtor now has or hereafter acquires an
interest; all including, without limitation:  (aa) all office and administrative
furniture, equipment and supplies including, without limitation, office
appliances, filing cabinets, computers, peripheral computer equipment and other
data processing and storage equipment, stationery and other office supply items,
and other office and administrative furniture, equipment and supplies; (bb) all
tools and other maintenance and repair equipment; and (cc) all equipment and
supplies utilized in connection with any activity engaged in by Debtor;

 

(c)                                  All present and future supplies, inventory
and merchandise which is used in connection with, or in the conduct of, the
business of Debtor or in which Debtor has or acquires an interest, including,
without limitation:  (i) all present and future goods held for sale or lease or
to be furnished under a contract of service, all raw materials, work in process
and finished goods, all packing materials, supplies and containers relating  to
or used in connection with any of the foregoing, and all bills of lading,
warehouse receipts or documents of title relating to any of the foregoing;
(ii) all food stuffs, beverages, prepared food and other similar items; and
(iii) all cleaning supplies, office supplies, consumables and similar items;

 

(d)                                 All present and future goods, which are not
otherwise set forth herein, and which are used in connection with, or in the
conduct of, the business of Debtor or in which Debtor has or acquires an
interest;

 

(e)                                  All present and future accounts, accounts
receivable, rentals, deposits, rights to payment, instruments, documents,
chattel paper, security agreements, guaranties, undertakings, surety bonds,
insurance policies and notes and drafts which are owned, or used in connection
with, or in the conduct of, the business of Debtor, or in which Debtor has or
acquires an interest, however created or arising;

 

(f)                                    All present and future contracts, or
agreements and all other present and future general intangibles which are owned,
or used in connection with, or in

 

3

--------------------------------------------------------------------------------


 

the conduct of, the business of Debtor, or in which Debtor has or acquires an
interest, including, without limitation:  (aa) all leases and purchase contracts
for equipment, furniture and/or fixtures of any kind and character; and (bb) all
goodwill, choses in action, trade secrets, customer lists, trademarks, trade
names and service marks, patents, copyrights, technology, software, processes,
and proprietary information which are owned, or used in connection with, or in
the conduct of, the business of Debtor, or in which Debtor has or acquires an
interest;

 

(g)                                 All present and future deposit accounts
which are owned, or used in connection with, or in the conduct of, the business
of Debtor, or in which Debtor has or acquires an interest including, without
limitation, any demand, time, savings, passbook or like account maintained with
any bank, savings and loan association, credit union or like organization, and
all money, cash and cash equivalents of Debtor, whether or not deposited in any
such deposit account;

 

(h)                                 All present and future revenues, receipts,
payments and income of any nature whatsoever, in which Debtor now owns or
hereafter acquires an interest, regardless of the source of such items;

 

(i)                                     All present and future information,
books, records, computer hardware, computer peripheral equipment, software and
computer systems which are owned, or used in connection with, or in the conduct
of, the business of Debtor, or in which Debtor has or acquires an interest
including, without limitation:  (aa) books of account and ledgers of every kind
and nature, all electronically recorded data relating to the Debtor or any of
its businesses, all receptacles and containers for such records, and all files
and correspondence; (bb) all player tracking, slot club, and customer monitoring
information, software, computers, equipment and systems; and (cc) all other
hotel, casino, bar, restaurant and hospitality information, software, computers,
equipment and systems;

 

(j)                                     All present and future investment
property, stocks, bonds, debentures, securities, subscription rights, options,
warrants, puts, calls, certificates, partnership interests, joint venture
interests, investments and/or brokerage accounts which are owned, or used in
connection with, or in the conduct of, the business of Debtor, or in which
Debtor has or acquires an interest and all rights, preferences, privileges,
dividends, distributions, redemption payments, or liquidation payments with
respect thereto;

 

(k)                                  All plans, specifications, soil reports,
engineering reports, land planning maps and surveys together with all amendments
and modifications thereof;

 

(l)                                     The Green Shingle Loan Documents, as
they may be renewed, extended, amended, restated, replaced, substituted or
otherwise modified from time to time.

 

4

--------------------------------------------------------------------------------


 

(m)                               All other tangible and intangible property of
Debtor;

 

(n)                                 All present and future accessions,
appurtenances, components, repairs, repair parts, spare parts, replacements,
substitutions, additions, issue and/or improvements to or of or with respect to
any of the foregoing;

 

(o)                                 All rights, remedies, powers and/or
privileges of Debtor with respect to any of the foregoing; and

 

(p)                                 Any and all proceeds, products, rents,
income and profits of any of the foregoing, including, without limitation, all
money, accounts, general intangibles, deposit accounts, documents, instruments,
chattel paper, goods, insurance proceeds, and any other tangible or intangible
property received upon the sale or disposition of any of the foregoing.

 

Section 1.03.                             Secured Obligations.  This Agreement
secures, and the Collateral is security for, the following (collectively, the
“Secured Obligations”):

 

(a)                                  Payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)),
of: (i) the principal sum which is, at any time, advanced and unpaid under the
Credit Facility (as defined in the Credit Agreement, referred to below), not to
exceed Fifty Million Dollars ($50,000,000.00) at any one time, all on a
revolving line of credit basis; (ii) interest and other charges accrued on said
principal sum, or accrued on interest and other charges then outstanding under
the Credit Facility (all including, without limitation, interest and other
charges that, but for the filing of a petition in bankruptcy with respect to any
of the Borrowers (referred to below) would accrue on such obligations); and
(iii) any other obligations of Borrowers, or any or them, under the RLC Note
referred to below; all according to the terms of a Revolving Credit Note dated
concurrently, or substantially concurrent, herewith which is made by Borrowers
(referred to below) and is payable to the order of Secured Party according to
the tenor and effect of said Revolving Credit Note, and all renewals,
extensions, amendments, restatements, replacements, substitutions and other
modifications thereof (hereinafter collectively referred to as the “RLC Note”);

 

(b)                                 Payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
of:  (i) the principal sum

 

5

--------------------------------------------------------------------------------


 

which is, at any time, advanced and unpaid under the Swingline Facility (as
defined in the Credit Agreement), not to exceed Ten Million Dollars
($10,000,000.00) at any one time, all on a revolving line of credit basis;
(ii) interest and other charges accrued on said principal sum, or accrued on
interest and other charges then outstanding under the Swingline Facility (all
including, without limitation, interest and other charges that, but for the
filing of a petition in bankruptcy with respect to Borrowers, or any of them,
would accrue on such obligations); and (iii) any other obligations of Borrowers,
or any of them, under the S/L Note referred to below; all according to the terms
of a Swingline Note dated concurrently, or substantially concurrent, herewith
which is made by the Borrowers and is payable to the order of the Swingline
Lender (referred to below) according to the tenor and effect of said Swingline
Note, and all renewals, extensions, amendments, restatements, replacements,
substitutions and other modifications thereof (hereinafter referred to as the
“S/L Note”, and together with the RLC Note, collectively referred to as the
“Notes”);

 

(c)                                  Payment and performance of every
obligation, covenant, promise and agreement of Borrowers, to: (i) reimburse the
L/C Issuer (which is referred to below) for amounts disbursed under any letter
of credit issued pursuant to the L/C Facility (as defined in the Credit
Agreement); and (ii) pay any amounts required under any instrument executed by
any of the Borrowers in connection with the issuance of any letter of credit
under the L/C Facility;

 

(d)                                 Payment and performance of every obligation,
warranty, representation, covenant, promise and agreement of Borrowers, or any
of them, contained in that certain Certificate and Indemnification Regarding
Hazardous Substances, which is executed by Borrowers concurrently, or
substantially concurrent, herewith, together with all extensions, renewals,
amendments, restatements and other modifications thereof;

 

(e)                                  Payment and performance of every
obligation, covenant, promise and agreement of Debtor herein contained or
incorporated herein by reference, including any sums paid or advanced by Secured
Party or any of the Banks pursuant to the terms hereof;

 

(f)                                    Payment of the expenses and costs
incurred or paid by Secured Party or any of the Banks in the preservation and
enforcement of the rights and remedies of Secured Party and the duties and
liabilities of Debtor hereunder, including, but not by way of limitation,
reasonable attorney’s fees, court costs, witness fees, expert witness fees,
collection costs, and reasonable costs and expenses paid by Secured Party or any
of the Banks in performing for Debtor’s account any obligation of said Debtor;

 

(g)                                 Payment of any sums which may hereafter be
owing by Borrowers, or any of them, to any of the Banks or any of their
affiliates, under the terms of

 

6

--------------------------------------------------------------------------------


 

any interest rate swap agreement, interest rate cap agreement, basis swap
agreement, forward rate agreement, interest collar agreement or interest floor
agreement to which Borrowers, or any of them, may be a party, or under any other
agreement or arrangement to which Borrowers, or any of them, may be a party,
which in each case is designed to protect Borrowers, or any of them, against
fluctuations in interest rates or currency exchange rates with respect to any
indebtedness secured by this Agreement;

 

(h)                                 Payment of additional sums and interest
thereon which may hereafter be loaned to Borrowers, or any of them, pursuant to
the Credit Agreement when evidenced by a promissory note or notes which recite
that this Agreement is security therefor;

 

(i)                                     Performance and payment of every
obligation, warranty, representation, covenant, agreement and promise of
Borrowers, or any of them, which are contained in the Credit Agreement; and

 

(j)                                     Performance and payment of every
obligation, warranty, representation, covenant, agreement and promise of
Borrowers, or any of them, contained in, or established by, any of the Loan
Documents, which are defined in the Credit Agreement.

 

Section 1.04.                             For Security Purposes Only.  The
assignment, pledge, and grant of a security interest in Debtor’s interest(s) in
the Collateral, hereunder, is for security purposes only and shall not make
Secured Party responsible for, or otherwise affect or modify, any duty,
obligation or liability of Debtor under any of the Collateral, or under any
transaction related thereto.

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01.                             Certain Representations and
Warranties.  The Debtor represents and warrants to Secured Party as follows:

 

(a)                                  The execution and delivery of this
Agreement and the performance by the Debtor of its obligations hereunder have
been duly authorized by all necessary corporate action, and do not and will not
contravene or conflict with any provision of law or of the charter or bylaws of
the Debtor or of any agreement binding upon the Debtor, and this Agreement is a
legal, valid and binding obligation of the Debtor, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency and other laws of general application relating to or affecting the
enforcement of creditors’ rights.

 

7

--------------------------------------------------------------------------------


 

(b)                                 This Agreement creates a first priority 
security interest in the Collateral subject only to MTRI Permitted Encumbrances.

 

Section 2.02.                             Other Assurances.  Debtor shall
execute and deliver to Secured Party all such financing statements and other
instruments and documents, each in a form and substance which is satisfactory to
Secured Party, and shall do and accomplish such other acts as Secured Party may,
from time to time, deem necessary or advisable to provide further assurances of,
and where applicable, to fully perfect, the rights and security interests that
are granted hereunder or to carry out or facilitate the intended purpose of this
Agreement.  With respect to any Collateral consisting of certificated
securities, instruments, documents, investment property, certificates of title
or the like, as to which Secured Party’s security interest need be perfected by,
or the priority thereof need be assured by, possession or control of such
Collateral, Debtor will upon demand of Secured Party deliver possession of same
in pledge to Secured Party (except to the extent that such Collateral is not
capable of being reduced to possession, in which case Debtor shall enter into a
control agreement with the custodian of such collateral containing sufficient
provisions, for the benefit of Secured Party, in order to provide for perfection
and first priority of a security interest in favor of Secured Party with respect
to such Collateral).

 

Section 2.03.                             Maintenance of Name, etc.  Debtor will
not change its name, identity or structure (collectively an “Identity Change”)
in any manner which might make any financing or continuation statement filed in
respect of the Collateral seriously misleading within the meaning of
Section 9-506 (or any other then applicable provision) of the Commercial Code
unless:  (i) such Identity Change is permissible under the Credit Agreement; and
(ii) Debtor shall have given the Secured Party at least thirty (30) days’ prior
written notice thereof.

 

Section 2.04.                             Maintenance of Office.  Except to the
extent otherwise permitted under the Credit Agreement, Debtor shall at all times
maintain its chief executive office within the State of West Virginia.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

SECURED PARTY’S RIGHTS
REGARDING COLLATERAL

 

Section 3.01.                             Collections on the Collateral.

 

(a)                                  Notwithstanding the security interest in
the Collateral which is granted pursuant to Section 1.01 hereof, and except as
otherwise provided hereunder or in any Loan Document, so long as no Event of
Default shall have occurred and be continuing, Debtor shall have the right to
use and to continue to make collections on and receive any payments which may be
made to, or for the benefit of, Debtor under any of the Collateral and to
exercise all other rights with respect to the Collateral including, without
limitation, rights to modify, amend, sell or dispose of Collateral, exercise
options or elections with respect to the Collateral, all to the extent permitted
under the Credit Agreement.

 

(b)                                 Notwithstanding the security interest in the
Collateral which is granted pursuant to Section 1.01 hereof, and except as
otherwise provided hereunder or in any Loan Document, Debtor shall have the
right to use and to continue to make collections on and receive any payments
which may be made to, or for the benefit of, Debtor under any of the Collateral
so long as no Event of Default shall have occurred and be continuing.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, at the option of Secured Party, and except
as prohibited by applicable law, Debtor’s right to make collections on and
receive dividends and other proceeds of the Collateral and to use or dispose of
such collections and proceeds shall terminate, and any and all dividends,
proceeds and collections, including all partial or total prepayments, then held
or thereafter received on or on account of the Collateral will be held or
received by Debtor in trust for Secured Party and, upon demand by Secured Party,
immediately delivered in kind to Secured Party.

 

(d)                                 Except as otherwise provided under the
Credit Agreement, any remittance received by Debtor from any Person shall be
presumed to relate to the Collateral and to be subject to the security interests
which are granted to Secured Party hereunder.

 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, Secured Party shall have the right at all
times to receive, issue receipt for, endorse, assign, deposit and deliver, in
the name of Secured Party or in the name of Debtor, any and all checks, notes,
drafts and other instruments for the payment of money constituting proceeds of
or otherwise relating to the Collateral; and Debtor hereby

 

9

--------------------------------------------------------------------------------


 

authorizes Secured Party to affix, by facsimile signature or otherwise, the
general or special endorsement of Debtor, in such manner as Secured Party shall
deem advisable, to any such instrument in the event the same has been delivered
to or obtained by Secured Party without appropriate endorsement, and Secured
Party and any collection bank are hereby authorized to consider such endorsement
to be a sufficient, valid and effective endorsement by Debtor, to the same
extent as though it were manually executed by the duly authorized officer of
Debtor, regardless of by whom or under what circumstances or by what authority
such facsimile signature or other endorsement actually is affixed, without duty
of inquiry or responsibility as to such matters, and Debtor hereby expressly
waives demand, presentment, protest and notice of protest or dishonor and all
other notices of every kind and nature with respect to any such instrument.

 

Section 3.02.                             Possession of Collateral by Secured
Party.

 

(a)                                  All the Collateral now, heretofore or
hereafter delivered to Secured Party shall be held by Secured Party in its
possession, custody and control.  Any or all of the Collateral delivered to
Secured Party, which is held in an account, may be held in an interest bearing
or non-interest bearing account, in Secured Party’s sole and absolute
discretion, and Secured Party may, in its discretion, apply any such interest to
payment of the Secured Obligations.  Nothing herein shall obligate Secured Party
to invest any Collateral or obtain any particular return thereon.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, whenever any of the Collateral is in Secured
Party’s possession, custody or control, Secured Party may use, operate and
consume the Collateral, whether for the purpose of preserving and/or protecting
the Collateral, or for the purpose of performing any of Debtor’s obligations
with respect thereto, or otherwise.  Secured Party may at any time deliver or
redeliver the Collateral or any part thereof to Debtor, and the receipt of any
of the same by Debtor shall be complete and full acquittance for the Collateral
so delivered, and Secured Party thereafter shall be discharged from any
liability or responsibility therefor.

 

(c)                                  So long as Secured Party exercises
reasonable care with respect to any Collateral in its possession, custody or
control, Secured Party shall have no liability for any loss of or damage to such
Collateral, and in no event shall Secured Party have liability for any
diminution in value of Collateral occasioned by economic or market conditions or
events.  Secured Party shall be deemed to have exercised reasonable care within
the meaning of the preceding sentence if the Collateral in the possession,
custody or control of Secured Party is accorded treatment substantially equal to
that which Secured Party accords its own property, it being understood that
Secured Party shall not have any responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, or (b)

 

10

--------------------------------------------------------------------------------


 

taking any necessary steps to preserve rights against any Person with respect to
any Collateral.

 

ARTICLE IV

DEFAULT

 

Section 4.01.                             Remedies.  Upon the occurrence and
during the continuance of an Event of Default (as defined in the Credit
Agreement), Secured Party shall have, in any jurisdiction where enforcement
hereof is sought:  (i) in addition to all other rights and remedies that Secured
Party may have under applicable law, in equity, under this Agreement or under
any other Loan Document; and (ii) in addition to all rights and remedies of a
Secured Party under the Commercial Code; the following rights and remedies, all
of which may be exercised without affecting the obligations of Debtor hereunder
or under any other Loan Document, or the enforceability of the liens and
security interests created hereby:

 

(a)                                  To foreclose the liens and security
interests created hereunder or under any other agreement relating to any
Collateral by any available judicial procedure;

 

(b)                                 To enter any premises (at reasonable times
and with reasonable notice) where any Collateral may be located for the purpose
of securing, protecting, inventorying, appraising, inspecting, repairing,
preserving, storing, preparing, processing, taking possession of or removing the
same;

 

(c)                                  To request from obligors under the
Collateral, in the name of Debtors or in the name of Secured Party, information
concerning the Collateral and the amounts owing thereof;

 

(d)                                 Secured Party shall at all reasonable times,
and on reasonable notice, have full access to and the right to audit any and all
of Debtors’ books and records pertaining to the Collateral, and to confirm and
verify the value of the Collateral and to do whatever else Secured Party
reasonably may deem necessary or desirable to protect its interests;

 

(e)                                  To sell, assign, lease or otherwise dispose
of any Collateral or any part thereof either at public or private sale or at any
broker’s board, in lot or in bulk, with or without representation or warranties
and upon such terms as shall be acceptable to Secured Party;

 

(f)                                    To notify obligors on the Collateral that
the Collateral has been assigned to Secured Party and that all payments thereon
are to be made directly and exclusively to Secured Party;

 

11

--------------------------------------------------------------------------------


 

(g)                                 To cause the Collateral to be registered in
the name of Secured Party, as legal holder;

 

(h)                                 To collect by legal proceedings or otherwise
all dividends, distributions, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral;

 

(i)                                     To enter into any extension,
reorganization, deposit, merger or consolidation agreement, or any other
agreement relating to or affecting the Collateral, and in connection therewith
Secured Party may deposit or surrender control of the Collateral and/or accept
other property in exchange for the Collateral;

 

(j)                                     To settle, compromise or release, on
terms acceptable to Secured Party, in whole or in part, any amounts owing on the
Collateral and/or disputes with respect thereto;

 

(k)                                  To amend the terms of, extend the time of
payment, make allowances and adjustments to, and issue credits in connection
with, the Collateral in the name of Secured Party or in the name of Debtor;

 

(l)                                     To enforce payment and prosecute any
action or proceeding with respect to any or all of the Collateral and take or
bring, in the name of Secured Party or in the name of Debtor, any and all steps,
actions, suits or proceedings deemed by Secured Party necessary or desirable to
effect collection of or to realize upon the Collateral, including any judicial
or nonjudicial foreclosure thereof or thereon, and Debtor specifically consents
to any nonjudicial foreclosure of any or all of the Collateral or any other
action taken by Secured Party which may release any obligor from personal
liability on any of the Collateral, and Debtor waives any right not expressly
provided for in this Agreement to receive notice of any public or private
judicial or nonjudicial sale or foreclosure of any security or any of the
Collateral; and any money or other property received by Secured Party in
exchange for or on account of the Collateral, whether representing collections
or proceeds of Collateral (and whether resulting from voluntary payments or
foreclosure proceedings or other legal action taken by Secured Party or Debtor)
may be applied to the Secured Obligations by Secured Party in the manner which
is provided by the Credit Agreement or by any other Loan Documents;

 

(m)                               To insure, process and preserve the
Collateral;

 

(n)                                 To exercise all rights, remedies, powers or
privileges provided under any of the Loan Documents or the Collateral;

 

12

--------------------------------------------------------------------------------


 

(o)                                 To remove, from any premises where the same
may be located, the Collateral and any and all documents, instruments, files and
records, and any receptacles and cabinets containing the same, relating to the
Collateral, and Secured Party may, at the cost and expense of Debtor, use such
of Debtor’s supplies, equipment, facilities and space at Debtor’s places of
business as may be necessary or appropriate to properly administer, process,
store, control, prepare for sale or disposition and/or sell or dispose of the
Collateral or to properly administer and control the handling of collections and
realizations thereon, and Secured Party shall be deemed to have a rent-free
tenancy of any premises of Debtor for such purposes and for such periods of time
as reasonably required by Secured Party;

 

(p)                                 To exercise all other rights, powers,
privileges and remedies of an owner of the Collateral; all at Secured Party’s
sole option and as Secured Party in its sole discretion may deem advisable. 
Debtor will, at Secured Party’s request, assemble the Collateral and make it
available to Secured Party at places which Secured Party may designate, whether
at the premises of Debtor or elsewhere, and will make available to Secured
Party, free of cost, all premises, equipment and facilities of Debtor for the
purpose of Secured Party’s taking possession of the Collateral or storing same
or removing or putting the Collateral in salable form or selling or disposing of
same; and

 

(q)                                 At the expense of Debtor, perform any
obligation of Debtor under this Agreement or under any of the Collateral.

 

Section 4.02.                             Possession.  Upon the occurrence and
during the continuance of an Event of Default, Secured Party also shall have the
right, either in person, by agent or by a receiver to be appointed by a court of
competent jurisdiction (and Debtor hereby expressly consents upon the occurrence
and during the continuance of an Event of Default to the appointment of such a
receiver), and without regard to the adequacy of any security for the Secured
Obligations, to take possession of the Collateral or any part thereof and to
collect and receive the rents, issues, profits, income and proceeds thereof. 
Secured Party’s taking possession of the Collateral shall not cure or waive any
Event of Default or notice thereof or invalidate any act done pursuant to such
notice.  The rights, remedies and powers of any receiver appointed by a court
shall be as ordered by said court.

 

13

--------------------------------------------------------------------------------


 

Section 4.03.                             Conduct of Sale.

 

(a)                                  Any public or private sale or other
disposition of the Collateral may be held at any office of Secured Party, or at
Debtor’s place of business, or at any other place permitted by applicable law,
and without the necessity of the Collateral being within the view of the
prospective purchasers.  Secured Party may direct the order and manner of sale
of the Collateral, or portions thereof, as it in its sole and absolute
discretion may determine, and Debtor expressly waives any right to direct the
order and manner of sale of any Collateral.  Secured Party or any Person on
Secured Party’s behalf may bid and purchase at any such sale or other
disposition.  The net cash proceeds resulting from the collection, liquidation,
sale, lease or other disposition of the Collateral shall be applied, first, to
the expenses (including reasonable attorneys’ fees and disbursements) of
retaking, holding, storing, processing and preparing for sale or lease, selling,
leasing, collecting, liquidating and the like, and then to the satisfaction of
the Secured Obligations in such order as shall be determined by Secured Party in
its sole and absolute discretion, all unless otherwise provided by the Credit
Agreement or any other Loan Documents.  Debtor and any other Person then
obligated therefor shall pay to Secured Party on demand any deficiency with
regard thereto which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

(b)                                 Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party will send or otherwise make available to Debtor
reasonable notice of the time and place of any public sale thereof or of the
time at, or after, which any private sale thereof is to be made.  The
requirement of sending reasonable notice conclusively shall be met if such
notice is mailed, first class mail, postage prepaid, to Debtor at its address
set forth in the Credit Agreement, or delivered or otherwise sent to Debtor, at
least five (5) days before the date of the sale.

 

(c)                                  With respect to any Collateral consisting
of securities, partnership interests, joint venture interests, other investments
or the like, and whether or not any of such Collateral has been effectively
registered under the Securities Act of 1933 or other applicable laws, Secured
Party may, in its sole and absolute discretion, sell all or any part of such
Collateral at private sale in such manner and under such circumstances as
Secured Party may deem necessary or advisable in order that the sale may be
lawfully conducted.  Without limiting the foregoing, Secured Party may
(i) approach and negotiate with a limited number of potential purchasers; and
(ii) restrict the prospective bidders or purchasers to persons who will
represent and agree that they are purchasing such Collateral for their own
account for investment and not with a view to the distribution or resale
thereof.  In the event that any such Collateral is sold at private sale, Debtor
agrees that if such Collateral is sold in a manner that conforms with the
reasonable commercial practice of banks, commercial finance companies, insurance
companies or other financial

 

14

--------------------------------------------------------------------------------


 

institutions in disposing of property similar to the Collateral, then:  (aa) the
sale shall be deemed to be commercially reasonable in all respects; (bb) the
credit against the Secured Obligations, to which Debtor may be entitled, shall
not exceed the purchase price; and (cc) Secured Party shall not incur any
liability or responsibility to Debtor in connection therewith, notwithstanding
the possibility that a substantially higher price might have been realized at a
public sale.  Debtor recognizes that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities exchange,
and that a sale by Secured Party of any such Collateral for an amount
substantially less than a pro rata share of the fair market value of the
issuer’s assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.

 

(d)                                 Upon consummation of any sale of Collateral
hereunder, Secured Party shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any such sale shall hold the Collateral so sold absolutely free from any
claim or right upon the part of Debtor or any other Person except a third party
lienholder permitted under the Loan Documents, and Debtor hereby waives (to the
extent permitted by applicable laws) all rights of redemption, stay and
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01.                             Attorney-in-Fact.  Debtor hereby
irrevocably nominates and appoints Secured Party as its attorney-in-fact for the
following purposes:  (a) to do all acts and things which Secured Party may deem
necessary or advisable to perfect, and continue perfected, the security
interests created by this Agreement and, upon the occurrence and during the
continuance of an Event of Default, to preserve, process, develop, maintain and
protect the Collateral; (b) upon the occurrence and during the continuance of an
Event of Default, to do any and every act which Debtor is obligated to do under
this Agreement, at the expense of the Debtor, and without any obligation to do
so; (c) to prepare, sign, file and/or record, for Debtor, in the name of the
Debtor, any financing statement, application for registration, or like paper,
and to take any other action deemed by Secured Party necessary or desirable in
order to perfect or maintain perfected the security interests granted hereby; 
and (d) upon the occurrence and during the continuance of an Event of Default,
to execute any and all papers and instruments and do all other things necessary
or desirable to preserve and protect the Collateral and to protect Secured
Party’s security interests therein; provided, however, that Secured Party shall
be under no obligation whatsoever to take any of the foregoing actions, and,
absent bad faith or actual malice, Secured Party shall have no liability or
responsibility for any act taken or omission with respect thereto.  Debtor
hereby consents and agrees that, where applicable,

 

15

--------------------------------------------------------------------------------


 

the issuers of, the obligors on, or the parties to any of the Collateral, shall
be entitled to accept the provisions of this Agreement as conclusive evidence of
the right of Secured Party to effect any transfer or exercise any right
hereunder or with respect to any such Collateral, notwithstanding any other
notice or direction to the contrary heretofore or hereafter given by Debtor or
any other Person to such issuers, obligors or parties.

 

Section 5.02.                             Costs and Expenses.  Debtor agrees to
pay to Secured Party all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Secured Party in the
enforcement or attempted enforcement of this Agreement, whether or not an action
is filed in connection therewith, and in connection with any waiver or amendment
of any term or provision hereof.  All advances, charges, costs and expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by
Secured Party in exercising any right, privilege, power or remedy conferred by
this Agreement (including, without limitation, the right to perform any Secured
Obligation of Debtor under the Loan Documents), or in the enforcement or
attempted enforcement thereof, shall be secured hereby and shall become a part
of the Secured Obligation and shall be paid to the Secured Party by Debtor,
immediately upon demand, together with interest thereon at the rate(s) provided
for under the Credit Agreement.

 

Section 5.03.                             Statute of Limitations and Other
Laws.  Until the Secured Obligations shall have been paid and performed in full,
and all obligations of the Banks, or any of them, to advance funds under the
Bank Facilities, have been unconditionally and indefeasibly terminated and Bank
Facilities Termination shall have occurred, the power of sale and all other
rights, remedies, and privileges which are granted hereunder shall continue to
exist and may be exercised by Secured Party at any time and from time to time. 
Debtor expressly waives the benefit of any and all laws providing for exemption
of property from execution or for valuation and appraisal upon foreclosure, to
the maximum extent permitted by applicable law.

 

Section 5.04.                             Other Agreements.  The rights and
remedies of Secured Party upon the occurrence and continuance of an Event of
Default (whether such rights and remedies are conferred by statute, by rule of
law, by this Agreement, the Loan Documents or otherwise) may be exercised by
Secured Party, in the sole discretion of Secured Party, either alternatively,
concurrently, or consecutively in any order.  The exercise by Secured Party of
any one or more of such rights and remedies shall not be construed to be an
election of remedies nor a waiver of any other rights and remedies which may be
available to Secured Party.

 

Section 5.05.                             Understandings With Respect to Waivers
and Consents.  Debtor warrants and agrees that each of the waivers and consents
set forth herein are made after consultation with legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right

 

16

--------------------------------------------------------------------------------


 

waived may diminish, destroy or otherwise adversely affect rights which Debtor
otherwise may have against Secured Party or others, or with respect to the
Collateral, and that, under the circumstances, the waivers and consents herein
given are reasonable and not contrary to public policy or law.  If any of the
waivers or consents herein are determined to be contrary to any applicable law
or public policy, such waivers and consents shall be effective to the maximum
extent permitted by law.

 

Section 5.06.                             Release of Debtor.  This Agreement and
all Secured Obligations of Debtor hereunder shall be released when all Secured
Obligations have been paid in full in cash or otherwise performed in full and
when all obligations which the Banks, or any of them, may have to advance funds
under the Bank Facilities, have been unconditionally and indefeasibly terminated
and Bank Facilities Termination shall have occurred.  Upon such release of
Debtor’s Secured Obligations hereunder, Secured Party shall return any pledged
Collateral to Debtor, or to the Person or Persons legally entitled thereto, and
shall endorse, execute, deliver, record and file all instruments and documents,
and do all other acts and things, reasonably required for the return of the
Collateral to Debtor, or to the Person or Persons legally entitled thereto, and
to evidence or document the release of Secured Party’s interests arising under
this Agreement, all as reasonably requested by, and at the sole expense of,
Debtor.

 

Section 5.07.                             Indemnity.  Neither Secured Party nor
any of the Banks shall be obligated to perform or discharge any obligation or
duty to be performed or discharged by Debtor with respect to the Collateral or
hereunder.  Debtor hereby agrees to indemnify Secured Party and each of the
Banks, as well as their respective trustees, directors, officers, employees,
agents, attorneys and stockholders (collectively, the “Indemnified Parties”)
from and against any and all losses, damages, expenses or liabilities of any
kind or nature from any suits, claims, demands or other proceedings, including
reasonable counsel fees incurred in investigating or defending such claim,
suffered by any of them and caused by, relating to, arising out of, resulting
from, or in any way connected with: (i) this Agreement; (ii) any of the
Collateral; or (iii) the management, control, care, operation, maintenance or
repair of the Collateral; all in accordance with Section 5.14 of the Credit
Agreement, which is incorporated by reference herein, as if fully set forth
herein.  This Agreement shall not place responsibility for the management,
control, care, operation, maintenance or repair of the Collateral upon any of
the Indemnified Parties; nor shall this Agreement cause any of the Indemnified
Parties to be responsible or liable for any negligence in the management, care,
operation, maintenance or repair of the Collateral which results in loss, injury
or death to any tenant, guest, licensee, employee or stranger (provided that
this Section 5.07 shall not act to relieve any Indemnified Party from liability
which results from such Indemnified Party’s own gross negligence or willful
misconduct).

 

17

--------------------------------------------------------------------------------


 

Section 5.08                                Governing Law.  This Agreement shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of Nevada without regard to conflict of law
principles; provided, however, that, with respect to: (i) the perfection and
enforcement of liens and interests granted herein; and (ii) the exercise of any
remedies granted herein; all with respect to any of the Collateral, this
Agreement shall be governed by the laws of the state where such Collateral is
deemed to be located, under applicable law, for choice of law purposes.  To the
extent that this Agreement is governed and construed in accordance with the laws
of the State of Nevada, all references herein to the “Commercial Code” shall be
to the Uniform Commercial Code as enacted in the State of Nevada.  To the extent
that this Agreement is governed in accordance with the laws of any other state,
all references herein to the “Commercial Code” shall be to the Uniform
Commercial Code as enacted in such state.

 

Section 5.09.                             Counterparts.  This Agreement may be
executed in any number of separate counterparts with the same effect as if the
signatures hereto and hereby were upon the same instrument.  All such
counterparts shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

DEBTOR:

 

SECURED PARTY:

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

WELLS FARGO BANK, National
Association

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

By

/s/ Virginia S. Christenson

 

Edson R. Arneault,

 

Virginia S. Christenson,

President

 

Vice President

 

18

--------------------------------------------------------------------------------